 

Exhibit 10.1

 

JAMES L. REYNOLDS

EMPLOYMENT AGREEMENT WITH ADOMANI, INC.

 

This EMPLOYMENT AGREEMENT is entered into by and between ADOMANI, INC., a
Delaware corporation (the “Company”), with its corporate headquarters located at
4740 Green River Road, Corona, California 92880 and JAMES L. REYNOLDS, the
undersigned individual (“Executive”), with his address located at 10459 Apache
River Avenue, Fountain Valley, California 92708.

RECITAL

The Company and Executive desire to enter into an EMPLOYMENT AGREEMENT setting
forth the terms and conditions of Executive’s employment with the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

1.Employment.

(a)Term. The Company hereby employs Executive to serve as its Chief Executive
Officer/President of the Company. The employment with the Company is for a
five-year period. The Executive is free to terminate the employment relationship
at any time, subject to the other provisions of this Agreement.

(b)Duties and Responsibilities. Executive will report to the Company’s Board of
Directors. Within the limitations established by the Bylaws of the Company, the
Executive shall have each and all of the duties and responsibilities of the
Executive’s position and such other duties on behalf of the Company as may be
reasonably assigned from time to time by the Company’s Board of Directors.

(c)Location. The location at which Executive shall perform services for the
Company shall be 4740 Green River Road, Corona, California 92880, or at any
other location where the Company designates its corporate office. Executive
agrees to perform the services of Chief Executive Officer/President at said
corporate office unless the Board of Directors agrees that the executive may
perform his services of Chief Executive Officer/President at another location.

2.Compensation.

(a)Base Sn alary. Executive shall be paid a base salary (“Base Salary”) at the
annual rate of Two Hundred Ninety Four Thousand Dollars ($294,000.00), payable
in monthly installments consistent with the Company’s payroll practices. The
annual Base Salary shall be reviewed on or before December 31 of each year,
unless Employee’s employment hereunder shall have been terminated earlier
pursuant to this Agreement. By December 31 of each year, the Board of Directors
of the Company shall determine if such Base Salary should be increased for the
following year in recognition of services to the Company. The Company agrees to
begin compensating the Employee under this Employment commencing September 16,
2019.

As an additional Base Pay, Executive shall also be entitled to receive five
percent (5%) of the Net Profits of the Company on an annual basis. The
determination of Net Profits shall be in accordance with the definition of Net
Profits as described in Generally Accepted Accounting Principles (GAAP) which is
the Company’s income, less cost of goods, less operating expenses. The
computation of Net Income for the purpose of this paragraph shall be prior to
state and federal corporate income taxes.

(b)Car Allowance. Executive shall be provided a Car Allowance at the annual rate
of Eighteen Thousand Dollars ($18,000.00, payable in monthly installments. The
Car Allowance shall be used at Executive’s discretion toward the purchase/lease
of an electric vehicle of Executive’s choice. Executive understands that the Car
Allowance will be treated as taxable income and will be paid regardless of the
amount of Executive’s monthly car payments.

(c)Payment. Payment of all compensation to Executive hereunder shall be made in
accordance with the relevant Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.

 

--------------------------------------------------------------------------------

 

(d)Bonus. Executive may also be entitled to a bonus determined at the sole
discretion of the Board of Directors.

3.Other Employment Benefits.

(a)Business Expenses. Upon submission of itemized expense statements in the
manner specified by the Company, Executive shall be entitled to reimbursement
for reasonable travel and other reasonable business expenses duly incurred by
Executive in the performance of his duties under this Agreement. However,
Company shall furnish Executive with a debit and/or credit card for payment of
business expenses. Executive agrees to comply with all reporting requirements of
Section 274 of the Internal Revenue Code of 1986 and all changes thereto in
addition to the Treasury Regulations and rulings promulgated thereunder.

(b)Benefit Plans. Executive shall be entitled to participate in the Company’s
benefit plans offered by the Company to its employees during the term of this
Agreement. Nothing in this Agreement shall preclude the Company from terminating
or amending any employee benefit plan or program from time to time. The Company
also agrees to include the Executive in any insurance plan it incorporates,
including, but not limited to, medical insurance, dental insurance, long-term
disability insurance, and life insurance. If Executive is paying for medical
insurance or dental insurance and the Company has not instituted either or both
a medical insurance plan or dental insurance plan, then Company shall reimburse
Executive his out of pocket payments for medical insurance and dental insurance.

(c)Vacation and Sick Pay. Executive shall be entitled to three (3) weeks total
of vacation and sick pay each year of full employment, exclusive of legal
holidays, as long as the scheduling of Executive’s vacation does not interfere
with the Company’s normal business operations.

(d)Holidays. Employee shall be entitled to the following Holidays: New Years
Day, President’s Day, Memorial Day, Independence Day, Labor Day, Veterans Day,
Thanksgiving, and Christmas.

(e)No Other Benefits. Subject to Section 5(b), Executive understands and
acknowledges that the compensation specified in Sections 2 and 3 of this
Agreement shall be in lieu of any and all other compensation, benefits and
plans. However, Executive understands that the Company, from time to time, shall
be adopting Stock Option Plans and will be entitled to receive additional stock
option grants at the determination of the Board of Directors of the Company.

4.Executive’s Business Activities. Executive shall devote his entire business
time, attention and energy to the business and affairs of the Company. Executive
may serve as a member of the Board of Directors of other organizations that do
not compete with the Company, and may participate in other professional, civic,
governmental organizations, and activities that do not materially affect his
ability to carry out his duties hereunder.

5.Termination of Employment.

(a)For Cause. Notwithstanding anything herein to the contrary, the Company may
terminate Executive’s employment hereunder for cause for any one of the
following reasons: (1) conviction of a felony, or a misdemeanor where
imprisonment is imposed, (2) commission of any act of theft, fraud, or
falsification of any employment or Company records in any material way, (3)
Executive’s failure or inability to perform any material reasonably assigned
duties after written notice from the Company of, and a reasonable opportunity to
cure, such failure or inability, or (4) material breach of this Agreement which
breach is not cured within ten (10) days following written notice of such
breach. Upon termination of Executive’s employment with the Company for cause,
the Company shall be under no further obligation to Executive for salary or
bonus, except to pay all accrued but unpaid base salary, accrued bonus (if any)
and accrued vacation to the date of termination thereof.

(b)Without Cause. The Company may not terminate Executive’s employment hereunder
at any time without cause.

(c)Cooperation. After notice of termination, Executive shall cooperate with the
Company, as reasonably requested by the Company, to affect a transition of
Executive’s responsibilities and to ensure that the Company is aware of all
matters being handled by Executive.

Reynolds Employment Agreement

Page 2 of 6

--------------------------------------------------------------------------------

 

6.Disability of Executive. The Company may terminate this Agreement without
liability if Executive shall be permanently prevented from properly performing
his essential duties hereunder with reasonable accommodation by reason of
illness or other physical or mental incapacity for a period of more than 120
consecutive days. In the event of the disability of Executive and his
termination in accordance with this Section, the Company’s obligations hereunder
shall automatically cease and terminate; provided, however, that within 15 days
the Company shall pay to Executive’s heirs or personal representatives
Executive’s Base Salary and accrued vacation accrued to the date of termination.
However, if Executive’s employment is terminated by the Company under this
section for disability, then all stock options that have not vested for
Executive shall vest on the date of termination. Executive shall have ninety
days (90) to pay for such stock options which have received accelerated vesting
after notification is received from the Company by the Executive, his Personal
Representative or Heirs at the address noted herein.

7.Death of Executive. In the event of the death of Executive, the Company’s
obligations hereunder shall automatically cease and terminate; provided,
however, that within 15 days the Company shall pay to Executive’s heirs or
personal representatives Executive’s Base Salary and accrued vacation accrued to
the date of death. However, if Executive’s employment is terminated by the
Company under this section for death, then all stock options that have not
vested for Executive shall vest on the date of termination. Executive’s personal
representative or heirs shall have ninety days (90) to pay for such stock
options which have received accelerated vesting after notification is received
by the Executive’s personal representative or heirs from the Company at the
address noted herein.

8.Confidential Information and Invention Assignments. Executive understands that
the Company possesses Proprietary Information as defined below which is
important to its business and that this Agreement creates a relationship of
confidence and trust between Executive and the Company with regard to
Proprietary Information.

(a)Proprietary Information. For purposes of this Agreement, “Proprietary
Information” is information that was or will be developed, created or discovered
by or on behalf of the Company, or is developed, created or discovered by
Executive while performing Services, or which became or will become known by, or
was or is conveyed to the Company which has commercial value in the Company’s
business. "Proprietary Information" includes, but is not limited to, trade
secrets, designs, technology, know-how, works of authorship, source and object
code, data, computer programs, ideas, techniques, business and product
development plans, and other information concerning the Company’s actual or
anticipated business, research or development, personnel information, terms of
compensation and performance levels of Company employees, inventions (as defined
in subsection (e) below), or that is received in confidence by or for the
Company from any other person. Executive understands and agrees that this
employment relationship creates a relationship of confidence and trust between
the Company and Executive with respect to Proprietary Information.

(b)Confidentiality. At all times, both during the term of this Agreement and
after its termination, Executive will keep in confidence and trust, and will not
use or disclose any Proprietary Information without the prior written consent of
the Company, except as may be necessary in the ordinary course of performing the
Services under this Agreement.

(c)Company Documents. Executive understands that the Company possesses or will
possess Company Documents that are important to its business. For purposes of
this Agreement, "Company Documents" are documents or other media or tangible
items that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents have been prepared by Executive or by others. "Company Documents"
include, but are not limited to, drawings, photographs, charts, graphs, research
data, notebooks, computer disks, tapes or printouts, sound recordings and other
printed, typewritten or handwritten documents. All Company Documents are and
shall remain the sole property of the Company. Executive agrees not to remove
any Company Documents from the business premises of the Company or deliver any
Company Documents to any person or entity outside the Company, except as
required in connection with performance of the Services under this Agreement.
Executive further agrees that, immediately upon the Company’s request and in any
event upon completion of the Services or the termination of this Agreement,
Executive shall deliver to the Company all Company Documents, apparatus,
equipment and other physical property or any reproduction of such property,
excepting only Executive’s copy of this Agreement.

(d)Solicitation of Company Employees. During the term of this Agreement and for
two years thereafter, Executive will not encourage or solicit any employee of
the Company to leave the Company for any reason.

Reynolds Employment Agreement

Page 3 of 6

--------------------------------------------------------------------------------

 

(e)Work for Hire. It is understood and agreed that if Executive has rendered or
is rendering services to and for the benefit of the Company, including
developing software or other technology, or creating improvements, inventions,
designs, formulas, works of authorship, trade secrets, technology, ideas,
processes, techniques, know-how and data, whether or not patentable (together,
the "Inventions"), then those Inventions are for the sole and exclusive use of
the Company, and that the Company shall be deemed the sole and exclusive owner
of all right, title and interest in and to such Inventions, including any
designs, source code, object code, enhancements and modifications, all files
including input and output materials, all documentation relating to such
Inventions, all media upon which any such computer programs, files and
documentation are located (including tapes, disks and other storage media) and
including all copyright, patent, trademark and other proprietary rights therein
and relating thereto. All Inventions developed by Executive and any supporting
documentation therefor shall be considered "Works for Hire" [as that term is
defined under the United States Copyright Act (17 U.S.C., Section 101)] and, as
such, shall be owned by and for the benefit of the Company.

(f)Disclosure of Inventions. Executive will promptly disclose in writing to the
Company all Inventions made or conceived or reduced to practice or developed by
Executive, either alone or jointly with others, during the term of this
Agreement in connection with the Services that relate to any Proprietary
Information.

(g)Title to Intellectual Property. All Proprietary Information and all title,
patents, patent rights, copyrights, trade secret rights and other intellectual
property and rights anywhere in the world (collectively "Rights") in connection
therewith shall be the sole property of the Company.

(h)Assignment of Inventions. In the event that it should be determined that any
of the Inventions, Rights or supporting documentation therefor do not qualify as
Works for Hire, Executive will and hereby does assign to the Company for no
additional consideration, all right, title, and interest that he may possess in
such Inventions and/or Rights and documentation including, but not limited to,
all copyright and proprietary rights relating thereto. Executive hereby assigns
to the Company any Rights Executive may have or acquire in such Proprietary
Information.

(i)Cooperation with Company. Executive agrees to perform, during and after the
term of this Agreement, all acts deemed necessary or desirable by the Company to
permit and assist it, in evidencing, perfecting, obtaining, maintaining,
defending and enforcing Rights and/or Executive’s assignment with respect to
such Inventions in any and all countries. Such acts may include, but are not
limited to, execution of documents and assistance or cooperation in legal
proceedings. Executive hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents, as Executive’s agents and
attorneys-in-fact to act for and on behalf and instead of Executive, to execute
and file any documents and to do all other lawfully permitted acts to further
the above purposes with the same legal force and effect as if executed by
Executive.

(j)Prior Confidentiality Agreements. Executive represents that performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence Proprietary Information acquired by Executive in confidence or in
trust prior to the execution of this Agreement. Executive has not entered into,
and Executive agrees not to enter into, any agreement either written or oral
that conflicts or might conflict with Executive’s performance of the Services
under this Agreement.

(k)Right to License. If any Rights or Inventions assigned hereunder are based
on, or incorporated, or are improvements or derivatives of, or cannot be
reasonably made, used, reproduced and distributed without using or violating
technology or Rights owned or licensed by Executive and not assigned hereunder,
Executives hereby grants the Company a perpetual, worldwide, non-exclusive
sublicensable right and license to exploit and exercise all such technology and
Rights in support of the Company’s exercise or exploitation of any assigned
Rights or Inventions (including any modifications, improvements and derivatives
thereof).

9.Exclusive Employment. During employment with the Company, Executive will not
do anything to compete with the Company’s present or contemplated business, nor
will he plan or organize any competitive business activity. Executive will not
during his employment or within two (2) years after it ends, without the
Company’s express written consent, solicit or encourage any employee, agent,
independent contractor, supplier, Executive, investor, or alliance partner to
terminate or alter a relationship with the Company. After this agreement is
terminated and for two (2) years thereafter, Executive shall not, compete with
the Company without the Company’s express written consent

10.Assignment and Transfer. Executive’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, and any
purported assignment, transfer or delegation thereof shall be void.

Reynolds Employment Agreement

Page 4 of 6

--------------------------------------------------------------------------------

 

11.No Inconsistent Obligations. Executive is aware of no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with his undertaking
employment with the Company. Executive will not disclose to the Company, or use,
or induce the Company to use, any proprietary information or trade secrets of
others.

12.Miscellaneous.

(a)Attorneys’ Fees. Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to legal
proceedings in connection with this Agreement or Executive’s employment with the
Company, the party or parties prevailing in such legal proceedings shall be
entitled, in addition to such other relief as may be granted, to recover its or
their reasonable attorneys’ fees and costs in such legal proceedings from the
non-prevailing party or parties; provided, however, that nothing herein is
intended to affect the provisions of Section 12(1).

(b)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of law principles.

(c)Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto and supersedes any prior or
contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter hereof.

(d)Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company after approval
of the Company’s Board of Directors.

(e)Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.

(f)Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.

(g)Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.

(h)Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company’s Board of Directors.

(i)Notices. Any notice, request, consent or approval required or permitted to be
given under this Agreement or pursuant to law shall be sufficient if in writing,
and if and when sent by certified or registered mail, with postage prepaid, to
Executive’s residence (as noted in the Company’s records), or to the Company’s
principal office, as the case may be.

(j)Assistance in Litigation. Executive shall, during and after termination of
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.

(k)Disputes. Any controversy, claim or dispute arising out of or relating to
this Agreement or the employment relationship, either during the existence of
the employment relationship or afterwards, between the parties hereto, shall be
litigated solely in state or federal court in San Francisco, California. Each
party (1) submits to the jurisdiction of such court, (2) waives the defense of
an inconvenient forum, and (3) agrees that valid consent to service may be made
by mailing or delivery of such service to the party at the party’s last known
address, if personal service delivery cannot be easily effected.

Reynolds Employment Agreement

Page 5 of 6

--------------------------------------------------------------------------------

 

(l)Waiver of Jury Trial. EACH PARTY, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY
ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

Dated: September 16, 2019

 

ADOMANI, INC.:

 

 

 

 

 

EXECUTIVE:

 

Board of Directors:

[girw4bksevxn000001.jpg]

 

[girw4bksevxn000002.jpg]

JAMES L. REYNOLDS

 

Jack Perkowski

 

 

Chairman

 

 

Compensation Committee

 

 

Reynolds Employment Agreement

Page 6 of 6